Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 1 of 19                 PageID 527



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION
TRACY MILLER,                          )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )    Case No. 2:19-cv-02152-JTF-cgc
                                       )    JURY DEMANDED
CANADIAN NATIONAL RAILWAY CO. and )         Judge John T. Fowlkes, Jr.
ILLINOIS CENTRAL RAILROAD CO.,         )    Mag. Judge Charmiane G. Claxton
                                       )
     Defendants.                       )

                           SECOND AMENDED COMPLAINT

       Plaintiff TRACY MILLER (“Miller), for his Second Amended Complaint against Defendants

CANADIAN NATIONAL RAILROAD CO. (“CN”) and ILLINOIS CENTRAL RAILROAD CO. (“IC”), states

as follows:

                                    I. Summary of Claims

       1.     Miller was employed by IC and CN since 1994. He was the highest ranking

African-American employee of Defendants in the United States and, upon information and belief,

in all of CN’s railway Operations Department at the time he gave his two-week notice of

resignation on January 28, 2019, which he gave because he was continually passed over for

promotion in favor of white employees.

       2.     Miller brings this action because:

              (a)    he was denied promotion on multiple occasions to the position of Vice

President, Operations, including in August 2018 because of his race in violation of 42 U.S.C. §

1981 (“Section 1981”);

              (b)    Defendants are preventing Miller from working in his chosen career for

another railroad in the very position Defendants repeatedly have denied him by threatening to


                                               1
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 2 of 19                    PageID 528



enforce a non-competition restrictive covenant against Miller when it has not enforced the same

covenant against similarly-situated non-black employees, and in retaliation for suggesting to

Defendants that his race has been a factor adversely affecting his employment opportunities, in

violation of Section 1981;

               (c)    Defendants are intentionally and tortiously interfering with Miller’s

business relationship by preventing him from working in his chosen career for another railroad in

the very position Defendants repeatedly have denied him by arbitrarily and discriminatorily

threatening to enforce a non-competition restrictive covenant against Miller but not against

similarly situated non-black employees, in violation of the common law of the State of Tennessee;

and

               (d)    Defendants have retaliated against Miller by suing him in this lawsuit and

seeking over $1 million in damages only after he engaged in the statutorily protected activities of

bringing this suit alleging employment discrimination and retaliation in violation of Section 1981

and filing a race discrimination and retaliation charge with the EEOC, and even though Defendants

were aware of the facts which form the basis for their counterclaims in January 2019. Defendants

have brought the counterclaims to intimidate and punish Miller for filing this lawsuit and his EEOC

charge.

                                           II. Parties

          3.   Miller is an African-American citizen of the United States. He is 50 years old, has

been married since 2001, and has two daughters, ages 12 and 14.

          4.   Miller is a graduate of LeMoyne Owen College, with a Bachelor of Science degree

in Mathematics.




                                                2
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 3 of 19                         PageID 529



        5.       Miller has been a citizen and a resident of Shelby County, Tennessee since April

2016.

        6.       CN is a publicly held Canadian corporation registered under the laws of the

Province of Quebec, with its principal place of business in Montreal, Canada. CN is Canada’s

largest railroad in terms of both revenue and the scope of its rail network, with over 20,400 route

miles of track and revenues of over C$14 billion in Fiscal Year 2018. CN operates its rail network

in Canada and the United States. CN also operates a trucking division, supply chain and logistics

division and an intermodal division and employs over 24,000 employees.

        7.       IC is an Illinois corporation with a place of business in Memphis, Tennessee,

located at 297 Rivergate Road. IC is a Class II railroad that operates in the United States. IC was

acquired by CN on or about July 1, 1999 and is one of CN’s wholly owned subsidiaries in the

United States.

        8.       Defendants can be served via their registered agent, Corporation Service Company,

located at 2908 Poston Avenue, Nashville, TN 37203.

                                    III. Jurisdiction and Venue

        9.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as to

Miller’s claims of discrimination arising under 42 U.S.C. § 1981.

        10.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 as to Miller’s

claims arising under Tennessee state law.

        11.      Venue is proper because Defendants have done and regularly do business in this

judicial district, the events giving rise to this action occurred in this district, and Miller resides in

this district.




                                                   3
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 4 of 19                   PageID 530



                                           IV. Facts

       12.     Miller spent his entire professional career working in railroad operations for

Defendants.

       13.     Miller began working for IC on or about September 1, 1994 when he was hired for

its management training program.

       14.     From 1994 to April 2016, Miller held and performed almost all management level

positions in the Operations Department below the level of Vice President, Operations. During this

period, Miller had to relocate twelve times to different locations throughout North America.

       15.     After completing the management training program, Miller worked as a

Trainmaster in Fulton, KY, Jackson, MS, and Baton Rouge, LA from 1994-1998.

       16.     From 1998-1999, Miller was the Director of Network Operations, first in

Homewood, IL and then in Troy, MI.

       17.     From 1999-2001, Miller was Terminal Superintendent in Flint, MI.

       18.     From 2001-2003, Miller held the position of Superintendent.

       19.     From 2003-2005, Miller held the position of General Superintendent for the

Operations Center in Homewood, IL

       20.     In 2005, Miller was relocated to Stevens Point, WI as General Superintendent.

       21.     On January 1, 2006, Miller was promoted to General Manager. Miller never

received another promotion from CN. However, CN relocated Miller laterally in the position of

General Manager five times, as follows:

               (a)    To Troy, MI on September 1, 2006;

               (b)    To Edmonton, CA on March 15, 2009;

               (c)    To Toronto, Ontario, Canada on May 15, 2011;



                                                4
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 5 of 19                        PageID 531



               (d)     To Chicago, IL on April 1, 2014; and

               (e)     To Memphis, TN on April 20, 2016.

       22.     Miller’s job performance, interpersonal skills and commitment were highly

regarded by his peers and superiors. His performance reviews as General Manager consistently

stated that he met or exceeded expectations, including his 2017 performance review, which stated

that he exceeded expectations. He was never disciplined.

       23.     African-Americans have been under-represented in management positions in the

Operations Department and have not been promoted at the same rate as white employees

throughout Miller’s employment with Defendants.

       24.     In 2004, a class action lawsuit entitled Barnes v. Canadian National Railway

Corporation et al., Case No. 1:04-CV-01249, was brought against CN and IC, among other

affiliated entities, in the United States District Court for the Northern District of Illinois alleging

that African-American managers and non-managers in multiple positions were denied promotional

opportunities and were harassed throughout the CN system because of their race, in violation of

federal civil rights laws. The case ended in 2010 with the entry of a Consent Decree requiring CN

to pay $3 million and engage in various remedial actions.

       25.     When Miller was relocated to Memphis, Tennessee in April 2016, Defendants were

responding to multiple claims of racial discrimination complaints in employment throughout the

South, including in Memphis, Tennessee and Jackson, Mississippi. Miller believes he was

relocated to Memphis to head up the Gulf Division (which included Memphis and Jackson)

because he was Defendants’ only African-American General Manager and Defendants wanted the

favorable optics of having an African-American General Manager managing that division in light

of the multiple claims of discrimination in the division.



                                                  5
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 6 of 19                  PageID 532



         26.   While Miller was being relocated multiple times in lateral moves after becoming a

General Manager on January 1, 2006, white General Managers were being promoted to the

position of Vice President, Operations when those openings occurred.

         27.   Miller held the position of General Manager for more than 12½ years and was not

promoted to Vice President, Operations. During this same period, Defendants promoted at least

five white individuals to Vice President, Operations, each of whom had only between 1 and 8 years

of service as General Manager, including as follows:

               (a)    Mike Cory was promoted to Vice President, Operations 1 year after

becoming a General Manager. Cory was promoted to Vice President, Operations in 2007;

               (b)    John Orr was promoted to Vice President, Operations 7 years after

becoming a General Manager. Orr was promoted to Vice President, Operations in 2013;

               (c)    Michael Farkouh was promoted to Vice President, Operations 8 years after

becoming a General Manager. Farkouh was promoted to Vice President, Operations in 2015;

               (d)    Doug Ryhorchuk was promoted to Vice President, Operations 5 years after

becoming a General Manager. Ryhorchuk was promoted to Vice President, Operations in June

2016; and

               (e)    Derek Taylor was promoted to Vice President, Operations 6 years after

becoming a General Manager. Taylor was promoted to Vice President, Operations in August 2018.

         28.   Including his promotion to General Manager, Cory was promoted five times in 10

years, with four of those promotions occurring in less than 3 years.

         29.   Including his promotion to General Manager, Orr was promoted five times in 12

years.




                                                6
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 7 of 19                     PageID 533



          30.    Including his promotion to General Manager, Farkouh was promoted three times in

8 years.

          31.    Including his promotion to General Manager, Miller was promoted just once in 12½

years.

          32.    Defendants engaged outside consultants to evaluate Miller’s leadership potential

and development on several occasions. After one of those evaluations, HR officials Suzanne Fusco

and Leslie Anne Lewis, along with then Vice President John Orr, conducted a conference call with

Miller to debrief. Orr was asked specifically what else Miller needed to do to become qualified

for the position of Vice President, Operations. Orr responded that Miller did not need to do

anything else.

          33.    After Defendants once again passed Miller over for promotion to Vice President,

Operations in 2016, he engaged in several discussions with Vice President, Human Resources Kim

Madigan, in which he expressed his frustration and disappointment with the stagnation in his

career.

          34.    Over time, Miller became disillusioned, frustrated, and depressed as he watched his

white co-workers promoted from General Manager to Vice President, Operations, and then higher

positions, all while Miller remained stuck in the position of General Manager. Miller felt a deep

loyalty to Defendants but also felt discouraged and betrayed by his lack of progression compared

to his white co-workers.

          35.    For these reasons, in 2017, Miller began discussions with his financial planner

about his ability to retire from Defendants. However, Miller decided to remain employed with

Defendants in the hope that he would receive the next promotion to Vice President, Operations.




                                                  7
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 8 of 19                  PageID 534



       36.     On August 11, 2018, John Orr informed Miller that Orr was being promoted from

Vice President, Operations, to Chief Transportation Officer. Instead of promoting Miller to the

Vice President of Operations, Southern Region position Orr was vacating, Defendants promoted

Derek Taylor to fill this position. Taylor was hired by Defendants in 2000. Miller was hired in

1994. Taylor had been a General Manager since July 2012. Miller had been a General Manager

since 2006. Taylor is white. Miller is black.

       37.     During the August 11 conversation, Miller expressed great frustration about not

being promoted to the position Orr had vacated. Orr told Miller that he knew Miller would just

“go home, kick the cat, and go back to work the next day as if nothing had happened,” or words to

that effect. Shortly after midnight on August 12, 2018, Miller sent Orr an email expressing

disappointment about being passed over and resentment for being used by the company when they

sent him to Memphis in 2016 because of his race. A copy of Miller’s email is Exhibit A.

       38.     A day or two later, Vice President, Human Resources Madigan called Miller to ask

how he was holding up. Miller also expressed frustration to her about being passed over for

promotion.

       39.     Over the next few weeks, Orr discussed with Miller the possibility of moving to a

position that had been created for him in the Safety Department with the title of Assistant Vice

President. It would require Miller to move out of the Operations Department and relocate to

Chicago. Miller did not view the position favorably, considered it a lateral transition at best

because it did not include any raise in salary or benefits, and believed it would not advance his

career. He made his feelings known to Orr.

       40.     On about September 27, 2018, Miller received a letter appointing him Assistant

Vice President of Safety and Regulatory Affairs. A copy of the letter is Exhibit B. Consistent



                                                8
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 9 of 19                    PageID 535



with Miller’s understanding, the new position was not a promotion. Miller was not given an

increase in compensation or benefits and the title of Assistant Vice President is not a graded

position within Defendants’ organization. The letter also confirmed that the new position would

require Miller and his family to relocate again, this time to Homewood, Illinois, a suburb of

Chicago, by August 2019. In his position of General Manager, Miller had about 600 employees

under his authority. In the position of AVP, Safety, he had about 30 employees under his authority.

In the new position, Miller would be reporting to Mitch Beekman, Vice President, who had been

hired about two years earlier. Beekman is white.

       41.        Miller did not believe he had any choice but to accept the position. He formally

assumed the new role effective September 27, 2018. He was replaced as General Manager, Gulf

Division by a white individual.

       42.        In October or November 2018, Miller contacted Human Resources officials Louis

Lagace about the offer letter and his dissatisfaction that it was another lateral move and not a

promotion. Lagace told Miller that CN Executive Vice-President and Chief Operating Officer

Mike Cory would follow up with him.

       43.        A few weeks later, Madigan contacted Miller by telephone, during which she asked

him about his concerns regarding the offer. Miller expressed frustration with having to relocate

from Memphis to Homewood since the position was not a promotion and offered no opportunity

for advancement. Miller indicated under the circumstances he preferred to stay in Memphis.

Madigan said she would make inquiries, and Miller emphasized that he wanted an answer as soon

as practicable.

       44.        On December 13, 2018, Miller spoke with Cory in Montreal. Miller told Cory that

he felt insulted and was close to quitting. Cory told him to stick with it and take the job. Cory



                                                  9
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 10 of 19                     PageID 536



 also assured Miller that the appointment letter describing the new position was “wrong” and he

 would fix it. Cory never got back to Miller and the letter was not changed.

         45.    Throughout December 2018, Miller continued to reflect on his career with

 Defendants and reconsidered retirement. He instructed his financial planner to prepare a “walk-

 away analysis.”

         46.    On January 8, 2019, an official from Canadian Pacific Railway (“CP”) contacted

 Miller, unsolicited, about potential employment with CP. After several conversations, on January

 17, 2019, CP offered Miller the position of Vice President, Operations in the U.S. This is the

 counterpart at CP of the position that Defendants had not given Miller in August 2018 and on four

 prior occasions. CP’s operations in the United States are geographically different and smaller than

 CN’s.

         47.    Miller did not accept CP’s position when it was offered. He continued to weigh his

 options.

         48.    On January 21, 2019, Miller exercised stock options he had earned and been

 awarded three or more years earlier under the CN Management Long-Term Incentive Plan

 (“MLTIP”).

         49.    Later that same day, Madigan and CN’s compensation director, Francois Jauvin,

 called Miller to inquire if he was leaving the company given that he exercised his options. Miller

 said no. Miller did not believe he had any obligation to inform Madigan whether he was or was

 not leaving CN. Miller had not accepted the position with CP at this point.

         50.    After Mr. Jauvin dropped off the phone call, Madigan commented that Miller

 “seemed sad,” and asked what was wrong. Miller again expressed his frustrations with the lack of

 a promotion, no raise, and the requirement that he relocate his family. Madigan replied that when



                                                 10
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 11 of 19                    PageID 537



 she previously spoke with Mike Cory, he stated that Miller was happy with his new job. Miller

 responded that he felt the new job was given to appease him, so he would not quit and file a

 discrimination claim against Defendants. Madigan responded, “I don’t think so.”

        51.     On January 22, 2019, Defendants sent Miller a letter reminding him of

 “confidentiality obligations and other restrictive covenants” found in the MLTIP. A copy of the

 letter is Exhibit C.

        52.     On January 28, 2019, Miller called Madigan to say he would be resigning and was

 giving his two-week notice. Madigan suggested that Miller take 30 days or wait until the end of

 the week to resign. Miller said he had been thinking about this decision for more than three years

 and was not changing his mind. At one point, Madigan asked Miller if he was prepared to sit at

 home and not work for two years, referencing a non-compete restrictive covenant that was

 contained in his annual stock option and Performance Share Units (“PSU”) award letters. Miller

 responded he expected to be treated the same as other employees who had left Defendants subject

 to non-competes but were allowed to continue their careers with competing railroads. Madigan

 said that Defendants would not release him from his non-compete. Miller sent Madigan an email

 after their conversation. A copy is attached as Exhibit D.

        53.     The next day, January 29, 2019, Miller arrived ready to work but was told to leave

 the premises. Unknown to Miller, his employment was terminated by CN without cause effective

 January 28, 2019, which is prior to the date Miller had intended to resign.

        54.     Miller did not remove any records, documents, or property belonging to

 Defendants, and Defendants have no reason to believe otherwise.




                                                 11
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 12 of 19                    PageID 538



        55.     On January 31, 2019, Miller emailed Madigan to advise that he had accepted

 employment at CP. A copy of the email is Exhibit E. Miller was scheduled to begin employment

 with CP on February 12, 2019 as Vice President of Operations for the United States.

        56.     On February 1, 2019, CN’s counsel sent a letter to Miller advising him he was “[i]n

 breach of [his] contractual obligation not to compete against CN for two years after [his]

 employment by CN ceases.” The letter accused Miller of fraudulent misrepresentations and

 demanded that he not begin employment with CP (or any other competitor), or CN would initiate

 legal action to prevent him from working for CP. CN demanded that Miller repay the monies he

 realized upon the sale of his stock options and threatened him with exemplary damages “if we are

 forced to litigate.” The letter from CN’s attorney is Exhibit F.

        57.     Miller is not prohibited under the MLTIP or under any other plan or document from

 exercising his vested stock options before he resigns his employment with CN.

        58.     Due to CN’s threats, Miller withdrew his acceptance of employment at CP and did

 not begin employment with CP in the position of Vice President of U.S. Operations, all of which

 was known to CN.

        59.     Miller is informed and believes that similarly-situated employees who have left CN

 and are subject to the same non-competition covenant as Miller have been allowed to go to work

 for competitors (who would be covered by the non-compete) without being required to return any

 options or PSU’s they had exercised before they left CN. All of the individuals are white. They

 include:

        (a)            Jim Schwictenberg, former CN Senior Director of Regulatory Affairs and

 Director of Safety and Regulatory, left Defendants in May 2018. He then became Vice President

 of Safety at CSX, a Class I railway, performing the same duties he performed at CN;



                                                 12
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 13 of 19                     PageID 539



          (b)           Jamie Boychuck, former CN General Manager, left Defendants in March

 2017 and shortly thereafter began employment with CSX as Assistant Vice President of

 Transportation;

          (c)           John Layne, former Assistant Superintendent, left Defendants in July 2017

 to become a superintendent with CSX, performing the same duties he performed at CN;

          (d)           Ed Steinbeck, former Assistant Superintendent, left Defendants in February

 2015 and shortly thereafter became a superintendent with CP;

          (e)           Hudson “Hunt” Cary left Defendants in October 2018 to work for Union

 Pacific Railroad, another Class I Railway;

          (f)           Mike Farrell, former General Superintendent of Operations, left Defendants

 in March 2013 to work for CP as General Manager, a role very similar to his role with CN; and

          (g)           Tommy Browning, former Assistant Vice President of Bulk Sales and

 Director of Coal at CN, left Defendants in 2013 to work for CP as Director of Sales and Marketing,

 Crude.

          60.   By enforcing the non-compete against Miller and not against similarly situated

 white employees, Defendants are interfering with Miller’s future employment relationships

 because of his race.

          61.   On March 6, 2019, Miller filed the instant action alleging discrimination and

 retaliation under 42 U.S.C. § 1981, as well as intentional interference with business relationships

 under Tennessee state law. At the same time, Miller filed a charge for employment discrimination

 on the basis of race and retaliation with the Equal Employment Opportunity Commission

 (“EEOC”).




                                                 13
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 14 of 19                          PageID 540



         62.        On April 16, 2019, Defendants and newly-joined Plaintiff, CN subsidiary Grand

 Trunk Corporation (“Grand Trunk”), filed a Counterclaim and Third-Party Complaint against

 Miller. The counterclaim alleges breach of contract, fraudulent misrepresentation, and unjust

 enrichment. CN and Grand Trunk seek a declaratory judgment with respect to the enforceability

 of the non-compete covenants they claim applies to Miller, injunctive relief, economic damages in

 excess of $1 million, punitive damages, attorney’s fees and costs.

         63.        CN and Grand Trunk filed these claims against Miller only after he filed this lawsuit

 alleging employment discrimination and retaliation, even though the alleged facts which form the

 basis of the counterclaims were known to Defendants in January 2019, long before Miller filed

 this lawsuit.

         64.        Defendants filed their claims in this lawsuit even though there is a pending lawsuit

 in Illinois state court brought by Miller seeking declaratory relief with respect to the enforceability

 of the non-compete covenants. Although Defendants could have brought their counterclaims in the

 Illinois case which is being asked to decide the same issue Defendants raise in their counterclaims

 (i.e., the enforceability of the non-compete covenants), Defendants instead brought those claims

 in Miller’s race discrimination lawsuit. This was done to retaliate against and punish Miller for

 bringing this lawsuit and for filing an EEOC charge accusing Defendants of race discrimination

 and retaliation.

                                                 V. Claims

                           COUNTS I AND II
    RACE DISCRIMINATION (COUNT I) AND RETALIATION (COUNT II) UNDER
                            42 U.S.C. § 1981

         65.        Miller incorporates paragraphs numbered 1-64 as if restated here.

         66.        42 U.S.C. § 1981(a) provides:



                                                     14
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 15 of 19                       PageID 541



         All persons within the jurisdiction of the United States shall have the same right in
         every State and Territory to make and enforce contracts, to sue, be parties, give
         evidence, and to the full and equal benefit of all laws and proceedings for the
         security of persons and property as is enjoyed by white citizens, and shall be subject
         to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
         and to no other.

         67.    Miller is protected by Section 1981.

         68.    Defendants discriminated against Miller because of his race by not promoting him

 to the position of Vice President, Operations in 2015, 2016, and 2018.

         69.    Defendants are preventing Miller from accepting employment with CP and other

 competitors by attempting to enforce the non-compete covenant against him, solely because of his

 race.

         70.    Defendants are preventing Miller from accepting employment at CP and other

 competitors by enforcing the non-compete covenant against him in retaliation for Miller objecting

 to Defendants using his race in making employment decisions affecting him.

         71.    Defendants retaliated against Miller by threatening to sue Miller after they became

 aware that he had accepted employment with CP as Vice President of U.S. Operations.

         72.    Even though he withdrew his acceptance of that position in response to Defendants’

 threats, Defendants nevertheless counter-sued Miller in this case and seek injunctive relief and six

 figure damages. Defendants sued Miller only after he engaged in the protected activity of filing

 this lawsuit and an EEOC charge alleging race discrimination and retaliation even though they

 were aware of the alleged facts in support of their claims before this lawsuit was filed, and even

 though Miller had already commenced an action in IL seeking declaratory relief on the

 enforceability of the non-compete covenant. Defendants brought the claims against Miller at this

 time and in this case (as opposed to the Illinois case where the enforceability of the non-compete




                                                  15
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 16 of 19                       PageID 542



 covenants is the only issue) as a retaliatory action intended to intimidate and punish him for filing

 this lawsuit and the EEOC charge.

        73.     Defendants knowingly, intentionally, and willfully authorized the above adverse

 employment actions against Miller in violation of Section 1981. Defendants are aware that race

 discrimination is unlawful under federal civil rights laws.

        74.     Because of Defendants’ actions, Miller has sustained damages from the loss of

 compensation and benefits he would have received, and the reputational and career advancement

 he would have realized, had he not been passed over for promotion to Vice President, Operations

 in 2015, 2016 and 2018.

        75.     Because of Defendants’ actions, Miller has been unable to realize the financial

 opportunity presented to him by CP in the form of compensation and benefits he would have

 received, and the reputational and career enhancement he would have realized, had he not been

 prohibited from accepting CP’s offer of employment to Vice President, Operations, or from

 accepting employment at another competitor of CN.

        76.     Because of Defendants’ willful actions, Miller has suffered emotional distress.

                               COUNT III
          INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIPS

        77.     Miller incorporates paragraphs 1-76 as if restated here.

        78.     Miller had a prospective business relationship with CP, based on CP’s job offer,

 which Miller accepted and wanted to accept.

        79.     Defendants are aware of this business relationship.

        80.     Defendants intentionally interfered with this business relationship and prevented

 Miller and CP from entering into an employment relationship by threatening Miller with litigation

 to enforce the non-compete covenant and demanding that he repay the monies he realized upon


                                                  16
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 17 of 19                       PageID 543



 the exercise of his stock options. Defendants interfered with this business relationship by filing a

 counterclaim against Miller, seeking an excessive amount of damages and disgorgement of

 monies, in an effort to intimidate Miller and block him from accepting employment with CP.

        81.     Defendants’ interference with Miller’s existing and/or prospective business

 relationship with CP and the economic opportunity it afforded him was motivated, in whole or

 part, by Miller’s race and/or in retaliation for Miller objecting to Defendants using his race in

 making employment decisions affecting him.

        82.     Defendants’ motives and actions are improper and in violation of federal anti-

 discrimination laws.

        83.     Because of Defendants’ actions, Miller has been unable to realize the financial

 opportunity presented to him by CP in the form of compensation and benefits he would have

 received, and the reputational and career enhancement he would have realized, had he not been

 prohibited from accepting CP’s offer of employment to Vice President, Operations.

        84.     Because of Defendants’ actions Miller has suffered emotional distress.

                                         VI. Jury Demand

     Plaintiff demands that all issues of fact in this case be tried to a properly impaneled jury.

                                       VII. Prayer for Relief

        WHEREFORE, Plaintiff Tracy Miller requests that the Court grant the following relief:

                (a)     Enter judgment in favor of Miller on all Counts;

                (b)     Award Miller the compensation and benefits he would have received from

 Defendants had he not been discriminatorily passed over for promotion to Vice President,

 Operations in 2015, 2016 and 2018;




                                                  17
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 18 of 19                 PageID 544



               (c)     Award Miller the compensation and benefits he would have received at CP

 had he been allowed to commence employment with CP on February 12, 2019, through the date

 Miller would have retired from CP;

               (d)     Award Miller compensatory damages for the emotional distress and

 reputational injury he has suffered because of Defendants’ unlawful conduct;

               (e)     Award Miller punitive damages to punish and deter Defendants for their

 unlawful conduct;

               (f)     Award Miller his costs and expenses of litigation;

               (g)     Award Miller his reasonable attorneys’ fees;

               (h)     Award prejudgment [and post-judgment] interest, as provided by law; and

               (i)     Award any further equitable or legal remedy the Court deems proper.

 Dated: May 30, 2019                                 Respectfully submitted,

                                                     /s/ Joe P. Leniski Jr.
                                                     JOE P. LENISKI, JR. (BPR#22891)
                                                     PAMELA NEWPORT (OH 79427)
                                                     BRANSTETTER STRANCH &
                                                     JENNINGS, PLLC
                                                     The Freedom Center
                                                     223 Rosa L. Parks Ave., Suite 200
                                                     Nashville, Tennessee 37203
                                                     (615) 254-8801
                                                     joeyl@bsjfirm.com
                                                     pamelan@bsjfirm.com

                                                     ATTORNEYS FOR PLAINTIFF




                                                18
Case 2:19-cv-02152-JTF-cgc Document 35 Filed 05/30/19 Page 19 of 19            PageID 545



                              CERTIFICATE OF SERVICE

        The undersigned certifies the foregoing was filed with the Court's Case
 Management/Electronic Case Filing System, this 30th day of May, 2019, and served upon all
 counsel of record, including:

 Paul E. Prather
 LITTLER MENDELSON, PLC
 3725 Champion Hills Drive
 Suite 3000
 Memphis, TN 38125

                                                 /s/ Joe P. Leniski Jr.
                                                 JOE P. LENISKI, JR.




                                            19
